Citation Nr: 0523899	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for low back strain with 
mild lumbar instability, mild spondylosis at T12 and L1, and 
mild degenerative facet joints of L4-L5 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1988 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued a 20 percent evaluation for low back 
strain.

The Board notes that in February 2000, the RO voided the 
April 1999 rating decision as the hospital reports from 
Tuskegee VA Medical Center dated in December 1998 were for a 
different veteran.  The disability was reevaluated and the 20 
percent rating was continued.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Prior to February 20, 2003, the objective findings 
associated with the veteran's low back disability 
approximated no more than moderate limitation of motion of 
the lumbar spine, or lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  There was no evidence of 
intervertebral disc syndrome, vertebral fracture or ankylosis 
of the lumbar spine.  

3.  For the period beginning February 20, 2003, and resolving 
reasonable doubt in the veteran's favor, the symptoms 
associated with his low back disability more nearly 
approximate severe limitation of motion or severe lumbosacral 
strain.  There is no evidence of intervertebral disc 
syndrome, ankylosis, or vertebral fracture.  

4.  The veteran is not frequently hospitalized for his 
service-connected low back disability and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  




CONCLUSIONS OF LAW

1.  For the period prior to February 20, 2003, the criteria 
for an evaluation greater than 20 percent for a lumbosacral 
strain are not met or more nearly approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

2.  For the period beginning February 20, 2003, the criteria 
for a 40 percent evaluation, and no more, for low back strain 
with mild lumbar instability, mild spondylosis at T12 and L1, 
and mild degenerative facet joints of L4-L5 and L5-S1, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2003.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159 in the May 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in April 1999.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran in May 
2005.  

Outpatient treatment records from Central Alabama VA Medical 
Center (VAMC) have been received and associated with the 
claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in 
June 2000 and June 2003.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Entitlement to an evaluation greater than 20 percent prior to 
February 20, 2003

The veteran was originally granted service connection for low 
back strain in April 1996 and assigned a 10 percent 
evaluation effective September 13, 1995.  In an August 1997 
rating action, the evaluation was increased to 20 percent 
effective September 13, 1995.  In June 1998, the veteran 
filed his current claim for an increased rating.  

On VA examination in November 1995, the veteran exhibited no 
neurological symptoms to his legs.  Examination demonstrated 
deep tendon reflexes were active and symmetrical, straight 
leg raises were negative bilaterally, moderate spasm, 
extension was 40 degrees, flexion was 70 degrees, lateral 
flexion was 40 degrees bilaterally, and rotation was 35 
degrees bilaterally.  The diagnosis was low back strain.  

VA afforded the veteran another examination in April 1997 at 
which he complained of constant pain worsening with prolonged 
standing, mopping, lifting, bending, or twisting.  This 
worsening pain occurred three times a week and the veteran 
wore a back brace.  The examination revealed:  no postural 
abnormalities; no fixed deformity; slight spasm of 
lumbosacral muscles; range of motion for forward flexion was 
65 degrees, backward extension was 35 degrees, left lateral 
flexion was 40 degrees, right lateral flexion was 40 degrees, 
left rotation was 35 degrees, right rotation was 35 degrees; 
no objective evidence of pain on motion; and no neurological 
involvement.  X-rays of the lumbosacral spine were normal.  
The diagnosis was lumbosacral strain.

In the June 2000 VA examination, the veteran complained of 
chronic low back pain for which he took medication.  The 
veteran indicated that he experienced flare-ups once a week 
lasting two days.  The veteran further indicated pain upon 
prolonged standing, bending, and lifting; the latter two 
affected his job.  He wore a back brace at work.  Physical 
examination showed lumbosacral spine flexion was 70 degrees, 
extension was 25 degrees, bilateral lateral flexion was 35 
degrees, and bilateral rotation was 35 degrees.   The veteran 
indicated pain at 70 degrees of flexion, 25 degrees of 
extension.  It was further noted that there was mild 
tenderness over the L4-S1.  X-rays of the lumbosacral spine 
were normal and the diagnosis was chronic low back pain 
secondary to muscle strain.  

The RO originally evaluated the veteran's low back disability 
pursuant to Diagnostic Code 5295.  Prior to September 26, 
2003, lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warranted 
a 20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

On review, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5295.  Although the veteran 
complained of back pain and had tenderness in the spinal 
muscles, the medical evidence does not indicate severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  Range of motion testing in June 2000 revealed 
minimal limitation of and extension with normal or near 
normal lateral flexion and rotation.  X-ray findings were 
within normal limits.  

Other diagnostic codes that are potentially for application 
include 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), 5292 (limitation of motion of the lumbar spine), and 
5293 (intervertebral disc syndrome).  On review, there is no 
evidence of vertebral fracture, intervertebral disc syndrome 
or ankylosis of the spine.  Thus, Diagnostic Codes 5285, 
5286, 5289, and 5293 are not for application.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59, 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

On VA spine examination in June 2000, range of motion testing 
revealed forward flexion to 70 degrees, extension to 25 
degrees, lateral flexion to 35 degrees bilaterally, and 
rotation to the right of 35 degrees bilaterally.  The veteran 
indicated pain on extremes of flexion and extension.  These 
findings do not more nearly approximate severe limitation of 
motion of the lumbar spine and a 40 percent evaluation is not 
warranted under Diagnostic Code 5292.  

The veteran complains of pain and the Board does not doubt 
his assertions.  However, VA spine examination in June 2000 
noted no postural abnormalities and pain on motion was only 
on the extremes and not throughout the range of motion.  
Overall, in terms of functional limitations attributable to 
the veteran's low back disability, the Board does not find 
adequate pathology or symptoms that would warrant an 
evaluation in excess of 20 percent.  See DeLuca, supra.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  However, prior to February 20, 2003, there was no 
basis to assign an evaluation greater than 20 percent.  

Entitlement to an evaluation greater than 20 percent for the 
period beginning February 20, 2003

The Board has reviewed outpatient treatment records from 
Central Alabama VAMC dated from February 2003 to May 2003.  
The veteran was treated for intermittent low back pain which 
was relieved by rest and worsened with activity or heavy 
lifting.  A February 20, 2003 entry notes that he appeared to 
be in no acute distress, ambulated without problems, and had 
a steady gait.  Range of motion was not severely limited and 
was normal for age except for markedly decreased flexion of 
the lumbar spine.  Range of motion was limited to 45 degrees.  
When the veteran flexed at the waist, he lacked eight inches 
of fingertips touching the floor.  He walked on his heels and 
toes without problems.  Straight leg raises were negative 
bilaterally to 60 degrees.  He had no particular radicular 
symptoms.  

During the June 2003 VA examination, the veteran indicated 
that he had constant severe back pain for which he took 
medication and there were no precipitating factors as he 
always has back pain.  The veteran listed the following 
limitations:  unable to exercise as he wishes, assistance 
tying his shoes, putting on his shoes, and getting out of the 
car or a chair when his pain is severe.  He indicated 
numbness and weakness primarily involving the coccyx.  He 
uses the assistance of a cane and back brace.  Physical 
examination revealed gait within normal limits and no gross 
abnormalities upon inspection.  Range of motion of the spine 
was limited with forward flexion at 50 degrees, backward 
flexion was 20 degrees, and lateral flexion was 20 degrees 
bilaterally.  The veteran complained of pain throughout the 
range of motion process.  During the examination, the veteran 
exhibited guarding, spasms, and tenderness.  X-rays of the 
lumbosacral spine revealed mild lumbar instability, mild 
spondylosis at T12 and L1 and mild degenerative facet joints 
of L4-L5 and L5-S1.  The diagnosis was degenerative joint 
disease of the lumbosacral spine, spondylosis of T12 and L1 
spine, muscle strain of the lumbosacral spine with moderate 
to severe loss of range of motion, and moderate to severe 
loss of functional capacity of the lumbosacral spine.  

Based on the foregoing findings and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
disability picture associated with his low back disability 
approximates severe lumbosacral strain and a 40 percent 
evaluation is warranted.  The February 2003 outpatient report 
indicated that the veteran had markedly decreased flexion to 
45 degrees.  The June 2003 VA examination report noted 
moderate to severe limitation of motion, but pain was 
reported throughout the entire range of motion examination.  
Additionally, the examiner noted guarding, spasms, and 
tenderness.  An evaluation greater than 40 percent is not 
available under Diagnostic Codes 5292 or 5295 as that is the 
maximum schedular rating available.  There is also no basis 
for a rating in excess of 40 percent based on limitation of 
motion due to any functional loss because the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the lumbar spine, absent evidence of ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

The veteran does not exhibit intervertebral disc syndrome and 
neither Diagnostic Code 5293 nor the revised Diagnostic Code 
effective September 23, 2002 for intervertebral disc syndrome 
is for consideration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the amended criteria are 
applicable from this date.  However, the revised ratings 
would not afford a higher evaluation than 40 percent because 
the veteran does not exhibit ankylosis of the spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

The Board has considered all applicable evidence and rating 
criteria.  On review, it appears that the former criteria are 
more favorable to the veteran.  The Board has considered the 
propriety of staged ratings as discussed above.  See 
Fenderson, supra.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Objective evidence of record does not show that that the 
veteran is frequently hospitalized for his low back 
disability or that it has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).




ORDER

An increased rating for low back strain, evaluated as 20 
percent disabling, for the period prior to February 20, 2003, 
is denied.  

A 40 percent rating for low back strain with mild lumbar 
instability, mild spondylosis at T12 and L1, and mild 
degenerative facet joints of L4-L5 and L5-S1, from February 
20, 2003, is allowed, subject to the laws and regulations 
governing the award of VA monetary benefits.  





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


